DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2019, 09/29/2020, 02/25/2021, and 06/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, and 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talon et al (US 2015/0230521).
Regarding claim 1, Talon discloses an aerosol generating apparatus comprising: 
a heater (Fig. 1 #20 heater element) configured to generate aerosol by using electricity; 
a processor (Fig. 1 #30 controller) configured to detect a puff based on a temperature variation amount per unit time of the heater (Abstract ---“… the controller is configured to control the power supplied to the heater element from the power source to maintain the temperature of the heater element at a target temperature, and is configured to monitor changes in the temperature of the heater element or changes in the power supplied to the heater element to detect a change in air flow past the heater element indicative of a user inhalation.”), and control the heater to generate the aerosol based on detecting the puff (Abstract ---“… the controller is configured to control the power supplied to the heater element from the power source to maintain the temperature of the heater element at a target temperature, and is configured to monitor changes in the temperature of the heater element or changes in the power supplied to the heater element to detect a change in air flow past the heater element indicative of a user inhalation.”); 
and a battery (Fig. 1 #40 electrical energy supply) configured to supply electric power to the heater and the processor.
Regarding claim 2, Talon teaches the apparatus as appears above (see the rejection of claim 1), and Talon further teaches wherein the processor (Fig. 1 #30 controller) determines that the puff has occurred based on the temperature variation amount per unit time of the heater being equal to or greater than a preset value (Fig. 4 #450), and determines that no puff has occurred based on the temperature variation amount per unit time of the heater being less than the preset value (Fig. 4 #440) ([0073] lines 5-13 ---"The process in FIG. 4 is based on detecting changes in heater element temperature. In step 400 an arbitrary state variable, which is initially set as 0, is modified to three quarters of its original value. In step 410 a delta value is determined that is the difference between a measured temperature of the heater element and the target temperature.”).
Regarding claim 5, Talon teaches the apparatus as appears above (see the rejection of claim 1), and Talon further teaches wherein based on a velocity of air introduced into the aerosol generating apparatus being equal to or greater than a preset value, the processor begins determining whether the puff has occurred according to the temperature variation amount per unit time of the heater (Fig. 4 #430; [0073 lines 6-8 ---" The process in FIG. 4 is based on detecting changes in heater element temperature.”).
Regarding claim 6, Talon teaches the apparatus as appears above (see the rejection of claim 1), and Talon further teaches wherein based on the puff being detected, the processor updates previously stored information about a number of uses and/or a number of puffs by increasing the number of uses and/or the number of puffs ([0079] lines 1-9 ---" As well as being useful for dynamic control of the aerosol generating device, the puff detection data determined by the controller 30 may be useful for analysis purposes, for example, in clinical trials or in device maintenance and design processes. FIG. 2 illustrates connection of the controller 30 to an external device 58. The puff count and time data can be exported to the external device 58 (together with any other captured data) and may be further relayed from the device 58 to other external processing or data storage devices 60.”).
Regarding claim 8, Talon discloses a fine particle generating apparatus of a heating type, the fine particle generating apparatus comprising: 
a heater (Fig. 1 #20 heater element); 
a battery (Fig. 1 #40 electrical energy supply) configured to supply electric power to the heater (Fig. 1 #20 heater element); 
a memory (Fig. 2 #56 non-volatile memory) configured to store
and a processor (Fig. 1 #30 controller) configured to operate the battery via the one or more instructions (Abstract ---“… wherein the controller is configured to control the power supplied to the heater element from the power source to maintain the temperature of the heater element at a target temperature, wherein the controller is configured to control the power supplied to the heater element from the power source to maintain the temperature of the heater element at a target temperature,…”); 
4PRELIMINARY AMENDMENTAttorney Docket No.: Q248293Appln. No.: Not Yet Assignedwherein the one or more instructions comprises temperature profile information of the heater ([0019] ---"The controller may include a memory. The memory may be configured to record the detected changes in airflow or user puffs. The memory may record a count of user puffs or the time of each puff. The memory may also be configured to record the temperature of the heater element and the power supplied during each puff. The memory may record any available data from the controller, as desired.”; [0052] ---").
Regarding claim 9, Talon teaches an aerosol generating apparatus comprising: 
(Fig. 1 #20 heater element); 
a sensor (Fig. 2 #50 measurement unit) configured to sense air introduced into the aerosol generating apparatus according to a puff (Abstract ---“…configured to monitor changes in the temperature of the heater element or changes in the power supplied to the heater element to detect a change in air flow past the heater element indicative of a user inhalation.”); 
a processor (Fig. 1 #30 controller) configured to control electric power supplied to the heater according to a result of sensing the air such that a temperature of the heater is maintained within a preset range (Abstract ---“… the controller is configured to control the power supplied to the heater element from the power source to maintain the temperature of the heater element at a target temperature, and is configured to monitor changes in the temperature of the heater element or changes in the power supplied to the heater element to detect a change in air flow past the heater element indicative of a user inhalation.”).
Regarding claim 10, Talon teaches the apparatus as appears above (see the rejection of claim 9), but does not teach wherein the result of sensing comprises an inhalation amount generated per one puff of a user, and the processor predicts the temperature of the heater, which is decreased according to the inhalation amount, and controls the electric power supplied to the heater based on the predicted temperature to maintain the temperature of the heater within the preset range.
Nonetheless, Bowen teaches wherein the result of sensing comprises an inhalation amount generated per one puff of a user, and the processor predicts the temperature of the heater, which is decreased according to the inhalation amount, and (Abstract ---"A method of determining an amount of vapor delivered to a user of a vaporizing device may include: measuring an amount of power delivered from a power source of the vaporizer device over a first period of time; measuring a temperature of a material being vaporized in the vaporizer device over the first period of time; and determining an amount of vapor delivered to the user during the first period of time based upon the measured amount of power and a change in the measured temperature during the first period of time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Talon by incorporating the sensing and controlling as taught by Bowen for the purpose of controlling the amount of heat produced by the heater.
Regarding claim 11, Talon teaches the apparatus as appears above (see the rejection of claim 9), and Talon further teaches wherein the processor controls the electric power supplied to the heater such that the electric power is supplied to the heater before the temperature of the heater decreases to a predetermined level due to the air introduced into the aerosol generating apparatus ([0013] ---"In another embodiment the controller may be configured to monitor a difference between the power supplied to the heater element and an expected power level to detect a change in air flow past the heater element indicative of a user inhalation. Alternatively, or in addition, the controller may be configured to compare a rate of change of temperature, or a rate of change of power supplied, with a threshold level to detect a change in air flow past the heater element indicative of a user inhalation.”).
Regarding claim 12, Talon teaches the apparatus as appears above (see the rejection of claim 9), and Talon further teaches wherein5PRELIMINARY AMENDMENTAttorney Docket No.: Q248293 Appln. No.: Not Yet Assignedthe sensor senses at least one of an amount of the air introduced into the aerosol generating apparatus according to the puff, a temperature of the air, and a velocity of the air, and the processor controls the electric power supplied to the heater based on at least one of the amount of air, the temperature of the air, and the velocity of the air ([0014] lines 1-3 ---"The controller may be configured to adjust the target temperature when a change in airflow past the heater is detected.”).
Regarding claim 13, Talon discloses an aerosol generating method comprising: sensing air introduced into an aerosol generating apparatus according to a puff ([0045] ---"The step of monitoring may comprise monitoring a difference between the temperature of the heater element and the target temperature to detect a change in air flow past the heater element indicative of a user inhalation”); 
and controlling electric power supplied to a heater according to a result of sensing the air introduced into the aerosol generating apparatus, such that a temperature of the heater is maintained within a preset range ([0046] ---"The method may further comprise the step of adjusting the target temperature when a change in air flow past the heater element indicative of a user inhalation is detected. As described, increased airflow brings more oxygen into contact with the substrate.”). 
Regarding claim 14, Talon discloses an aerosol generating apparatus comprising: 
a heater (Fig. 1 #20 heater element) configured to generate aerosol; 
(Fig. 2 #50 measurement unit) configured to sense air introduced into the aerosol generating apparatus according to a puff; 
a processor (Fig. 1 #30 controller) configured to determine a temperature control profile with respect to the heater based on a result of sensing the air introduced into the aerosol generating apparatus, and control electric power supplied to the heater according to the temperature control profile (Abstract ---“… the controller is configured to control the power supplied to the heater element from the power source to maintain the temperature of the heater element at a target temperature, and is configured to monitor changes in the temperature of the heater element or changes in the power supplied to the heater element to detect a change in air flow past the heater element indicative of a user inhalation.”).
Regarding claim 15, Talon teaches the apparatus as appears above (see the rejection of claim 14), and Talon further teaches wherein the processor selects one temperature control profile corresponding to the result of sensing, from among a plurality of temperature control profiles (Abstract ---“… the controller is configured to control the power supplied to the heater element from the power source to maintain the temperature of the heater element at a target temperature, and is configured to monitor changes in the temperature of the heater element or changes in the power supplied to the heater element to detect a change in air flow past the heater element indicative of a user inhalation.”).
Regarding claim 16, Talon teaches the apparatus as appears above (see the rejection of claim 14), and Talon further teaches wherein the result of sensing comprises an inhalation amount generated per one puff of a user, and the processor ([0014] lines 1-3 ----" The controller may be configured to adjust the target temperature when a change in airflow past the heater is detected.”).
Regarding claim 17, Talon teaches the apparatus as appears above (see the rejection of claim 14), and Talon further teaches wherein the sensor senses at least one of an amount of the air introduced into the aerosol generating apparatus according to the puff, a temperature of the air, and a velocity of the air, and the processor selects one temperature control profile from among a plurality of temperature control profiles based on at least one of the amount of air, the temperature of the air, and the velocity of the air. ([0014] lines 1-3 ---"The controller may be configured to adjust the target temperature when a change in airflow past the heater is detected.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talon et al (US 2015/0230521) as applied to claim 1, in view of Bowen et al (US 2016/0157524).
Regarding claim 3, Talon teaches the apparatus as appears above (see the rejection of claim 1), and Talon teaches further comprising: a temperature sensor ([0058] lines 2-4 ---" The temperature of the heater element can be detected by a dedicated temperature sensor.) configured to determine([0064] lines 10-14 ---"The controller may comprise a microprocessor as well as separate electronic control circuitry. In one embodiment, the microprocessor may include standard functionality such as an internal clock in addition to other functionality.”) 

Nonetheless, Bowen teaches an inhalation sensor (Fig. 1A #113 puff sensor) configured to sense air introduced into the aerosol generating apparatus wherein, based on inhalation sensor sensing the air introduced to the aerosol generating apparatus, the processor obtains information indicating the temperature variation amount per unit time of the heater from the temperature sensor and determines whether 3PRELIMINARY AMENDMENTAttorney Docket No.: Q248293Appln. No.: Not Yet Assignedthe puff has occurred based on the information ([0048] lines 1-14 ---" For example, a method of operating the device may include: (optionally) a puff sensor detecting a user's puff, the heating element controller measuring an amount of power delivered from the power source during the user's puff (e.g., at multiple discrete time intervals during the puff); the temperature sensor measuring a temperature or a temperature profile of the material being vaporized (e.g., at or near the heating element) during the user's puff; the vaporized dose predictor calculating the amount of the vapor delivered to the user from the vaporizable material based upon the amount of the power and the temperature during the user's puff, or based upon the amount of the power and the temperature profile during the user's puff…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Talon by incorporating the 
Regarding claim 4, Talon in view of Bowen teaches the apparatus as appears above (see the rejection of claim 3), and Talon further teaches wherein based on velocity of the air introduced into the aerosol generating apparatus is being equal to or greater than a preset value, the temperature sensor begins sensing the temperature variation amount per unit time of the heater ([0073 lines 3-8 ---" FIG. 4 illustrates an example of a control process, using a Schmitt trigger debounce approach, which can be used within control unit 52 to determine when a puff is taking place. The process in FIG. 4 is based on detecting changes in heater element temperature.”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talon et al (US 2015/0230521) as applied to claim 1.
Regarding claim 7, Talon teaches the apparatus as appears above (see the rejection of claim 6), and Talon further teaches further comprising a display ([0057] ---" The controller 30 controls the user interface 36 to display system information, for example, battery power, temperature, status of aerosol-forming substrate 2, other messages or combinations thereof.”).
However, Talon does not explicitly teach a display configured to display the number of uses and/or the number of puffs. 
Nonetheless, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to display the number of uses and/or the number of puffs since Talon teaches that the number of puffs is measured and ([0086]) and the user interface can display various metrics pertaining to the operation of the aerosol generating device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761